Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered October 11, 1988, upon a verdict convicting defendant of the crimes of criminal sale of a controlled substance in the first degree and criminal possession of a controlled substance in the first degree.
On this appeal, the only issue raised by defendant concerns the question of whether he received effective assistance of counsel due to the joint representation by his attorney of both defendant and defendant’s brother, Carlos Peralta, Jr., at their joint trial. However, this court recently dealt with this same issue when the appeal by defendant’s brother was before us (see, People v Peralta, 168 AD2d 786). Since we rejected the argument of ineffective assistance of counsel in that case, we likewise reject it here. Accordingly, defendant’s conviction should be affirmed.
Judgment affirmed. Mahoney, P. J., Casey, Weiss, Crew III, and Harvey, JJ., concur.